Citation Nr: 0119470	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
gastroesophageal reflux disease with erosive esophagitis, 
claimed as a stomach problem.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
to reopen his claim for service connection for a stomach 
disorder.

The Board notes that in April 2001, the veteran presented 
testimony at a hearing held before the undersigned Member of 
the Board.  At that hearing, it was noted that the record 
would remain open for 60 days, pending the receipt of any 
additional evidence.  Since that time, it does not appear 
that any evidence relevant to the present appeal has been 
associated with the claims file.  

In July 2001, the Board granted a motion to advance this case 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
1991) and 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  An unappealed September 1980 rating decision denied 
service connection for a duodenal ulcer, also claimed as 
nervous stomach.

2.  A September 1985 BVA decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a stomach disorder.

3.  The evidence associated with the claims file since the 
September 1980 rating decision and the September 1985 BVA 
decision is not cumulative and redundant of evidence 
previously of record, and bears substantially upon the 
specific matter under consideration, such that it must be 
considered to decide fairly the merits of the claim for 
service connection for gastroesophageal reflux disease with 
erosive esophagitis, claimed as a stomach problem.

4.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

5.  The medical evidence establishes that a stomach disorder, 
recently diagnosed as gastroesophageal reflux disease with 
erosive esophagitis, is related to an incident of the 
veteran's active service.
 

CONCLUSIONS OF LAW

1.  The September 1980 rating decision that denied service 
connection for a duodenal ulcer, also claimed as nervous 
stomach, is final.  38 U.S.C.A. § 7105(a)(c) (West 1991); 
38 C.F.R. § 20.200 (2000).

2.  The September 1985 Board decision that denied the 
veteran's request to reopen a claim for entitlement to 
service connection for a stomach disorder, on the basis that 
no new and material evidence had been presented to reopen the 
claim, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

3.  New and material evidence has been presented to reopen 
the claim for service connection for gastroesophageal reflux 
disease with erosive esophagitis, claimed as a stomach 
problem.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

4.  Gastroesophageal reflux disease with erosive esophagitis, 
originally claimed as a stomach problem, was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for gastroesophageal reflux disease 
with erosive esophagitis, originally claimed as a stomach 
problem.  A review of the record reveals that in August 1980, 
the veteran filed a claim for service connection for 
"nervous stomach/ulcer 1973."  In a September 1980 rating 
decision, the RO denied service connection for a duodenal 
ulcer, also claimed as a nervous stomach, on the basis that 
while the service medical records reflected complaints of an 
upset stomach, nausea, and vomiting, there was no diagnosis 
made, and the veteran's service separation examination was 
normal.  Additionally, the RO found that the service medical 
records were negative for any findings of an ulcer.  As such, 
the claim was denied.  The veteran was notified of the RO's 
September 1980 rating decision and his appellate rights by VA 
letter dated in October 1980.  The veteran did not initiate a 
timely appeal as to that decision, and it became final.  See 
38 U.S.C.A. § 7105(a)(c).

In March 1984, the veteran filed a request to reopen his 
claim for service connection.  In support of his claim to 
reopen, he submitted a private medical record from the Watson 
Clinic, dated in September 1980, indicating that he had been 
referred from the emergency room with nausea and diarrhea.  
The clinical impression was gastroenteritis.  The RO denied 
the veteran's request to reopen his claim for service 
connection in a June 1984 determination.  The veteran 
disagreed with that decision, and appealed that decision to 
the Board.  Additional private medical evidence was 
associated with the claims file at that time, which reflected 
treatment for vomiting.  In a September 1985 decision, the 
Board denied reopening the veteran's claim for service 
connection on the basis that there was no evidence of a 
chronic stomach disorder during service or during the first 
post-service year.  That decision was final.  38 U.S.C.A. 
§ 7104(a)(b).  

In February 1998, the RO received the veteran's request to 
reopen his claim for gastroesophageal reflux disease.  The RO 
denied that request in a July 1998 rating decision, which the 
veteran has timely appealed. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and Statements of the Case.  Therefore, although the RO did 
not have an opportunity to apply the VCAA to the veteran's 
case, the RO essentially met the requirements of the law, and 
there is no prejudice to the veteran by proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

As previously noted, the basis for the denial of service 
connection in the September 1980 rating decision was that 
although the veteran's service medical records reflect that 
he was seen with complaints of an upset stomach, nausea, and 
vomiting, there was no diagnosis made and the veteran's 
service separation examination report is negative for any 
findings of a stomach disorder.  The only evidence present in 
the claims file at the time of that decision was the 
veteran's service medical records.  

Following the September 1980 rating decision, but prior to 
the September 1985 Board decision, additional evidence was 
associated with the claims file, which included the September 
1980 private medical record from the Watson Clinic, 
containing an impression of gastroenteritis, and a September 
1984 private medical record from E. Moshe Izsak, M.D., 
containing an impression of possible gastroparesis; it was 
reported that further testing was needed.  As noted earlier 
in this decision, in a September 1985 Board decision, the 
Board denied reopening the veteran's claim for service 
connection for a stomach disorder on the basis that there was 
no evidence of a chronic in-service stomach disorder, and no 
evidence of ulcers within one year of service separation.  
The Board further found that the evidence did not present a 
new factual basis that the veteran's current stomach disorder 
was attributed to his military service.  

Since the time of the September 1985 Board decision, a great 
deal of medical evidence has been associated with the claims 
file, some of which pertains to other disorders not related 
to this appeal, and some of which is relevant to this appeal.  
Significant to the present appeal is an August 1999 letter 
from the veteran's private physician, Dr. Izsak, received at 
an April 2001 hearing, held before the undersigned Member of 
the Board.  While the RO has not had the opportunity to 
review that piece of evidence, along with some other evidence 
proffered by the veteran at his hearing, the veteran has 
submitted a waiver of RO consideration of that evidence.  See 
38 C.F.R. § 20.1304(c).  In the letter from Dr. Izsak, he 
indicated that he had treated the veteran for the first time 
in 1984.  He stated that he recently had reviewed the 
veteran's service medical records, including the 
documentation for vomiting in 1973.  Dr. Izsak opined that 
"[r]egardless of whether the vomiting is a consequence of 
intermittent partial gastric outlet obstruction because of 
flare-ups of peptic ulcer disease or whether this is due to 
[gastroesophageal reflux disease], we can certainly trace the 
symptoms back to 1973 when [the veteran] was in the armed 
forces."  

The Board finds that the August 1999 letter from Dr. Izsak is 
new and material, and the veteran's claim for service 
connection for gastroesophageal reflux disease with erosive 
esophagitis, or a stomach problem, must be reopened.  At the 
time of both the September 1980 rating decision and the 
September 1985 Board decision there was no evidence 
demonstrating a link between the veteran's current stomach 
disorder and service.  Such a link is now demonstrated in the 
additional evidence submitted in support of the veteran's 
claim  This evidence is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  As such, the Board finds 
that the claim for service connection for gastroesophageal 
reflux disease with erosive esophagitis, or a stomach 
problem, is reopened.  

As the Board has reopened the veteran's claim, it must 
ascertain whether the duty to assist has been satisfied 
before considering the claim on the merits..  The Board notes 
that as discussed earlier in this decision, the VCAA was 
enacted during the pendency of this appeal, which essentially 
provides for a heightened duty to assist claimants establish 
claims for VA benefits.  The Board has reviewed the present 
case, and finds that all relevant medical records appear to 
have been associated with the claims file, such that a 
disposition can be made in this case.  Moreover, in light of 
the favorable outcome in this appeal, as will be discussed 
below, the Board finds that a remand of this case for further 
development is not warranted.  

According to VA law, service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established by presumption for 
certain chronic diseases specified by statute, including 
peptic ulcers (gastric or duodenal), if evidence establishes 
that they were manifest to a compensable degree (usually 10 
percent) within an applicable time period (usually within one 
year from the date of service separation).  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, a review of the veteran's service 
medical records reveals that in May 1973, the veteran was 
seen with complaints of an upset stomach for one week, 
including nausea and vomiting.  The examiner noted that the 
veteran had been eating, but had problems holding down his 
food.  Another service medical record (the date of which is 
unclear) reveals that the veteran was seen with complaints of 
vomiting.  He stated that he was never diagnosed with an 
ulcer, but he had some symptoms.  The impression was 
"possible vomiting."  The veteran's January 1976 service 
separation examination report is negative for any findings 
related to vomiting or a stomach disorder.

Following service separation, as noted earlier in this 
decision, the veteran filed a claim for service connection in 
August 1980, for "nervous stomach/ulcer 1973."

The claims file contains a private medical record reflecting 
complaints of vomiting from May 1977 to July 1983.  The 
source of that record is unclear to the Board, although it 
may have been associated with some medical records that came 
from the Social Security Administration in December 1992.  An 
entry in that private medical record dated in May 1977 
indicates that the veteran complained of nausea and vomiting.  
A June 1981 entry reflects that the veteran was seen with 
muscle aches, sore throats, nausea and vomiting.  A July 1982 
entry reflects vomiting and increased temperature.  An 
October 1982 entry indicates that the veteran complained of 
vomiting every time he eats.  Finally, a July 1983 entry 
indicates that the veteran complained that he would gag, and 
then vomit.  

As already noted in this decision, a September 1980 private 
medical record from the Watson Clinic, reveals that the 
veteran had been referred from the emergency room with nausea 
and diarrhea.  The clinical impression was gastroenteritis.  
A September 1984 private medical record from E. Moshe Izsak, 
M.D., contains an impression of possible gastroparesis.  

A September 1985 private medical record from Polk General 
Hospital indicates that an upper GI series revealed "both 
chronic and acute peptic changes noted in the antrum and 
duodenal bulb."  A repeat test was recommended in four to 
six weeks.  A February 1986 VA radiology report indicates 
that the veteran underwent a GI series; the impression was a 
deformed duodenal bulb without evidence for ulceration. 

A December 1995 VA record indicates that the veteran 
underwent an esophagogastroduodenoscopy.  It was noted that 
the veteran had a history of peptic ulcer disease, with 
continued nausea and vomiting.  The impression was a hiatal 
hernia, erosive esophagitis, gastroesophageal reflux disease, 
gastritis, and a deformed pylorus and duodenal bulb.  An 
August 1996 VA medical record contains a diagnosis of 
gastroesophageal reflux disease with erosive esophagitis, 
asymptomatic on Prilosec.  VA outpatient treatment records 
dated from August 1996 to July 1999, reflect continued 
treatment for esophagitis and stomach complaints.  

As discussed earlier in this decision, the August 1999 
statement from Dr. Izsak relates the veteran's in-service 
complaints of vomiting to his present condition.  Dr. Izsak 
stated that he first saw the veteran in September 1984, at 
which time the veteran complained of vomiting and reported a 
history of vomiting since 1973.  Dr. Izsak indicated that he 
reviewed the veteran's service medical records and confirmed 
that the veteran was seen for vomiting in 1973.  Dr. Izsak 
stated that between 1984 and 1985, he evaluated the veteran 
for episodes of nausea and vomiting.  An upper GI examination 
revealed deformity of the distal stomach and bulb, suggestive 
of peptic ulcer disease with scar tissue formation.  On 
endoscopy, Dr. Izsak found the veteran's pyloric channel to 
be severely edematous and felt he may be having partial 
gastric outlet obstruction.  In more recent years, Dr. Izsak 
stated that the veteran continued to vomit intermittently, 
although he had not seen the veteran between 1985 and 1999 
because he was being treated by VA hospitals.  Dr. Izsak 
concluded that "[r]egardless of whether the vomiting is a 
consequence of intermittent partial gastric outlet 
obstruction because of flare-ups of peptic ulcer disease or 
whether this is due to [gastroesophageal reflux disease], we 
can certainly trace the symptoms back to 1973 when [the 
veteran] was in the armed forces."  

In April 2001, the veteran testified at a hearing before the 
undersigned Member of the Board.  He stated that he had no 
stomach problems prior to entering active service.  Following 
service, he stated that he sought treatment from a private 
physician who later retired, at which time he sought 
treatment from Dr. Izsak.  The veteran stated that he showed 
Dr. Izsak all his medical records, including his service 
medical records.  

The Board has thoroughly reviewed the evidence, as summarized 
in pertinent part above, and finds that by resolving all 
reasonable doubt in the veteran's favor, the evidence 
supports an award of service connection for gastroesophageal 
reflux disease with erosive esophagitis, claimed as a stomach 
problem.  In summary, the evidence reflects that the veteran 
was seen during service with complaints of nausea and 
vomiting.  Following service separation in January 1976, a 
private medical record dated as early as May 1977, indicates 
that the veteran continued to have complaints of vomiting.  
Such complaints were repeated in entries on the same private 
medical record dated in 1981, 1982, and 1983.  A September 
1980 private medical record from the Watson Clinic, reveals 
that the veteran was diagnosed with gastroenteritis.  In 
September 1984, the veteran was treated by Dr. Izsak, who 
diagnosed the veteran with possible gastroparesis.  
Subsequent treatment records, indicate that the veteran was 
treated for his complaints of vomiting.  The record contains 
various diagnoses, including erosive esophagitis, 
gastroesophageal reflux disease, gastritis, and a deformed 
pylorus and duodenal bulb.
 
In light of the foregoing, the record contains more than 
adequate evidence that the veteran currently has a diagnosis 
of the claimed disorder.  Additionally, the veteran's service 
medical records clearly note that he was seen with complaints 
of vomiting during service.  The remaining element to examine 
in this case is the relationship between the veteran's 
currently diagnosed gastroesophageal reflux disease with 
erosive esophagitis, and his symptoms of vomiting during 
active service.

Dr. Izsak has provided a comprehensive medical opinion on 
this point, in his letter dated in August 1999.  In reaching 
the opinion expressed in that letter, Dr. Izsak indicated 
that he had reviewed the veteran's service medical records, 
and it also appears that Dr. Izsak had reviewed the veteran's 
relevant medical history since that time.  The Board finds 
Dr. Izsak's opinion probative, in that the letterhead 
indicates that Dr. Izsak is a specialist in the field of 
gastroenterology and hepatology, and Dr. Izsak offered a 
rationale for his opinion.  Dr. Izsak has provided a medical 
link between the veteran's in-service symptoms of vomiting 
and his continuous symptoms of vomiting following service, 
and he has related such symptoms to the more recent diagnosis 
of gastroesophageal reflux disease, or intermittent partial 
gastric outlet obstruction due to flare-ups of peptic ulcer 
disease.  See Savage v. Gober, 10 Vet. App. at 495-498.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, for the reasons discussed 
above, the Board is persuaded by Dr. Izsak's opinion that the 
veteran's current stomach disorder and complaints of 
vomiting, more recently diagnosed as gastroesophageal reflux 
disease with erosive esophagitis, is related to the veteran's 
continuous complaints of vomiting, which began during his 
active service.  The Board finds that Dr. Izsak's opinion is 
consistent with the medical evidence of record that documents 
the veteran's vomiting in service, and vomiting as early as 
in 1977 following service, and intermittent complaints of the 
same up until the present time.  Moreover, Dr. Izsak has 
drawn a medical relationship between these symptoms and the 
diagnosis of gastroesophageal reflux disease. 

In short, the Board finds that the evidence as discussed 
above supports the veteran's claim for service connection.  
Resolving all doubt in the favor of the veteran, the Board 
finds that the veteran's gastroesophageal reflux disease with 
erosive esophagitis, claimed as a stomach problem, had its 
onset in service. The veteran's claim for service connection 
is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for 
gastroesophageal reflux disease with erosive esophagitis, 
claimed as a stomach problem, and to that extent the appeal 
is allowed.

Entitlement to service connection for gastroesophageal reflux 
disease with erosive esophagitis, claimed as a stomach 
problem, is granted.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

